DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Claims 1-6, 12, and 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/25/2021.
Applicant’s election without traverse of Species V drawn to claims 7-11 and 13 in the reply filed on 11/25/2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200073162 A1 to Shin et al.
Regarding Claim 7.  Shin discloses a manufacturing method of a liquid crystal display panel, comprising steps of: a cell assembling step of providing a first substrate (Fig. 7 substrate 100) and a second substrate (Fig. 7 substrate 200), filling a plurality of liquid crystals into space between the first substrate and the second substrate (Fig. 7 liquid crystal layer 300), for conducting cell assembly between the first substrate and the second substrate; a sealant curing step of forming a sealant between the first substrate and the second substrate to surround the liquid crystals (See Fig. 8 seal 250), and curing the sealant to form an intermediate product (para 20), wherein the intermediate product comprises a display area (Fig. 5 display area DA) and a non-display area (Fig. 5 non-display area NDA); and a light-shielding layer forming step of disposing a light-shielding material layer on a side of the second substrate away from the first substrate (See Fig. 5 light-blocking layer 610), and patterning the light-shielding material layer to form a first part and a second part (See Fig. 5), wherein the first part is located in the non-display area (See Fig. 5), and the second part is located in the display area (See Fig. 5). 
Regarding Claim 13.  Shin further discloses the first substrate is an array substrate, and the second substrate is a color filter substrate (See Fig. 5 TFT and  color filters 642, 644, and 646). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shin as applied to claim 7 in view of US 20170352561 A1 to Ma et al.
Regarding Claim 8.  As stated above, Shin discloses all the limitations of base claim 7.
Shin does not specifically disclose that the sealant curing step comprises steps of: providing a first mask, and placing the first mask on the side of the second substrate away from the first substrate; irradiating the second substrate with an ultraviolet light from a side of the first mask away from the second substrate to cure the sealant; and removing the first mask.
However, Ma discloses the sealant curing step comprises steps of: providing a first mask (Fig. 5 mask 507), and placing the first mask on the side of the second substrate away from the first substrate (See Fig. 5); irradiating the second substrate with an ultraviolet light from a side of the first mask away from the second substrate to cure the sealant; and removing the first mask (See Fig. 5 and Fig. 6 and para 8). Applying a known technique to a known device ready for 
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that the sealant curing step comprises steps of: providing a first mask, and placing the first mask on the side of the second substrate away from the first substrate; irradiating the second substrate with an ultraviolet light from a side of the first mask away from the second substrate to cure the sealant; and removing the first mask.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shin as applied to claim 7 in view of US 20190271867 A1 to Tsuchiya et al.
Regarding Claim 9.  As stated above, Shin discloses all the limitations of base claim 7.
Shin does not specifically disclose that an optical alignment step of the liquid crystals, and the optical alignment step of the liquid crystals comprises step of irradiating the second substrate with an ultraviolet light from the side of the second substrate away from the first substrate.
However, Tsuchiya discloses an optical alignment step of the liquid crystals, and the optical alignment step of the liquid crystals comprises step of irradiating the second substrate with an ultraviolet light from the side of the second substrate away from the first substrate (See para 106). Applying a known technique to a known device ready for improvement to yield predictable results to one of ordinary skill in the art (MPEP2143(I)(D), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include an optical alignment step of the liquid crystals, and the .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shin as applied to claim 7 in view of US 20130128192 A1 to Ishikawa et al.
Regarding Claim 11.  As stated above, Shin discloses all the limitations of base claim 7.
Shin does not specifically disclose that an optical film forming step of forming an optical film on the side of the second substrate away from the first substrate, and the light-shielding layer is located between the second substrate and the optical film layer.
However, Ishikawa discloses an optical film forming step of forming an optical film on the side of the second substrate away from the first substrate (Fig. 4 polarizing plate 61), and the light-shielding layer is located between the second substrate and the optical film layer (See Fig. 4 light-shielding layer 25). Applying a known technique to a known device ready for improvement to yield predictable results to one of ordinary skill in the art (MPEP2143(I)(D), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Therefore, it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include an optical film forming step of forming an optical film on the side of the second substrate away from the first substrate, and the light-shielding layer is located between the second substrate and the optical film layer.
Allowable Subject Matter
Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDMOND C LAU/Primary Examiner, Art Unit 2871